                                                                                        Gregory N. Filosa
                                                                                          (212) 256-1780
                                                                                  gfilosa@filosagraff.com


                                                                 The requested extension of time is
                                                                 GRANTED. The parties shall submit
December 19, 2019                                                the Stipulation of Discontinuance or a
                                                                 further status report by January 2,
                                                                 2020.
VIA ECF
                                                                 SO ORDERED                      12/20/19
Hon. Sarah Cave
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re:            Clybourn v. Spiderbands LLC, et al
                              Docket No. 18-CV-3688 (ER)(SLC)

Dear Judge Cave,

I represent Plaintiff Brittany Clybourn in the above-referenced matter and write on behalf of both
parties to provide a status report regarding the parties’ settlement discussions, as required by the
Court’s December 13, 2019 Order. I am happy to report that counsel for the parties have
finalized the terms of a written settlement agreement resolving this matter, but the parties
themselves have not yet had an opportunity to sign the agreement. Once the agreement is signed
by both parties, the parties intend to submit a Stipulation of Discontinuance to be so ordered by
the Court. As a result, the parties would respectfully request that the Court provide them with
two weeks – i.e., until January 2, 2019 – to submit such a stipulation.

We appreciate Your Honor’s time and attention to this matter.

Respectfully submitted,



Gregory N. Filosa

cc:    Helen Setton, Esq., Counsel for Defendants (via ECF)
